Citation Nr: 1016695	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to basic eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code (Montgomery GI Bill -Active Duty 
Educational Assistance Program).


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The appellant entered into active military service in May 
2001 and has remained on active duty for the entire appeal 
period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied basic eligibility to education benefits 
under the Montgomery GI Bill - Active Duty Educational 
Assistance Program (Chapter 30).


FINDINGS OF FACT

1.  The appellant was commissioned as an officer in the 
United States Navy upon completion of a program of 
educational assistance in the Naval Reserve Officer Training 
Corps (NROTC) and began active duty in May 2001.

2.  In April 2001, the appellant signed a DD Form 2366 
indicating he was ineligible for MGIB benefits because he is 
an ROTC scholarship graduate, and did not pay the $1,200 
enrollment fee.
 
3. For each year of his participation in the NROTC 
scholarship program, the appellant received tuition costs in 
an amount greater than $2,000. 
 

CONCLUSION OF LAW

The appellant is ineligible to receive educational assistance 
benefits under Chapter 30 as a matter of law.  38 U.S.C.A. § 
3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 (2009). 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
among other things, an educational assistance program to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  The program is available to individuals 
who meet certain criteria of basic eligibility.  38 U.S.C.A. 
§ 3011; 38 C.F.R. §§ 21.7040, 21.7042. 

The governing law specifies that an individual who, after 
June 30, 1985, first becomes a member of the Armed Forces, 
may elect not to receive educational assistance under Chapter 
30, Title 38, United States Code.  This election must be made 
at the time the individual initially enters active duty as a 
member of the Armed Forces.  An individual who makes such an 
election is not eligible for education assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 
3011(c)(1); 38 C.F.R. § 21.7042(f). 
 
A certification from the service department reflects that the 
appellant entered active duty in May 2001 and remained on 
active duty as of June 2007.  The appellant's Chapter 30 
Department of Defense (DOD) data record indicates that he was 
ineligible for Chapter 30 benefits and that no money was 
withheld from his service pay for Chapter 30 program 
contributions.  A report of contact, dated in February 2008, 
reflects that an individual with the service department 
indicated that the appellant was a NROTC scholarship 
graduate; he is not eligible for enrollment; and his DD Form 
2366 is filled out correctly.

First off, there is no dispute that the appellant signed a DD 
Form 2366 indicating he was not eligible for MGIB benefits 
because he was an ROTC scholarship graduate.  The appellant 
himself has submitted to VA a copy of his DD Form 2366 
showing his signature.  The law specifically states that, if 
an individual makes an election not to receive educational 
assistance under this chapter when initially entering on 
active duty, such individual shall not be entitled to 
educational assistance under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. § 3011(c)(1).  There are only 
limited situations in which such an election can be 
withdrawn, which the appellant's situation does not fit into.  
See 38 U.S.C.A. §§ 3018, 3018(A), 3018(B).  Furthermore, the 
appellant has applied to have this election overturned, but, 
to date, DOD has not granted his application.  Unless and 
until DOD grants the appellant's application and he pays in 
the $1,200 enrollment fee, VA has no authority for granting 
eligibility to Chapter 30 benefits.  Therefore, the appellant 
clearly is not eligible for Chapter 30 benefits inasmuch as 
the evidence of record documents that he elected not to 
receive such benefits.  38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 
21.7042(f). 

The appellant, however, argues that his election to not 
receive MGIB benefits was due to misinformation given him by 
the Administrative Officer that handled his commissioning, 
but later he found out about another officer whose 
participation in the NROTC program was identical to his who 
did obtain MGIB benefits.  The appellant essentially contends 
that, because he received no tuition assistance for the first 
year of enrollment at the University of Notre Dame and was a 
participant in the NROTC program, he falls under the 
exception set forth in 38 C.F.R. § 21.7042(f)(3) in that he 
received less than $2,000 for one year of his participation 
in the NROTC scholarship program.  The Board fails to find 
this argument prevailing.

An individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon completion 
of a program of educational assistance under Section 2107 of 
Title 10 is not eligible for educational assistance under 
this section if the individual enters on active duty before 
October 1, 1996; or after September 30, 1996, and while 
participating in such program received more than $2,000 for 
each year of such participation.  38 C.F.R. § 21.7042(f)(3).  
This amount was increased to $3,400.00 for benefits paid for 
months beginning after December 27, 2001.  See Benefits 
Expansion Act of 2001, Pub. L. No. 107-103 (Dec. 27, 2001). 
 
In this case, there is no dispute as to the fact that the 
appellant completed the NROTC Scholarship Program and 
received a commission as an officer in the Armed Forces in 
May 2001.  There is also no dispute that the appellant 
received reimbursement for tuition costs through the NROTC 
program for three of the four years required for his 
baccalaureate program, and that the tuition costs amounted to 
more than $2,000 for each of those three years.  See Tuition 
Statement submitted by the Veteran.  

The appellant admits that he was not a participant in the 
NROTC scholarship program for his first year of enrollment at 
the University of Notre Dame, but rather he was under the 
three year scholarship program and received tuition 
assistance for the last three years of college.  Thus, his 
first year cannot be considered.  Moreover, it is clear that 
the appellant received well over $2,000 in each academic year 
that he was educated under the NROTC Scholarship Program.  

Thus, although the appellant believes that the first year of 
his enrollment should come under the exception set forth in 
38 C.F.R. § 21.7042(f)(3) because he received no tuition 
assistance, the Board finds that his first year of college 
was not a period in which he participated in the NROTC 
scholarship program.  As the appellant did receive tuition 
assistance for three years, amounting to far more than the 
$2,000 per year allowed under 38 C.F.R. § 21.7042(f)(3), 
there simply is no legal authority for granting him 
eligibility for Chapter 30 education benefits.  The Veteran's 
argument that he was misinformed and, therefore, is eligible 
for MGIB benefits has no legal merit. 
 
Under the governing laws and regulatory provisions, the 
appellant is not entitled to Chapter 30 educational benefits.  
38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042.  These laws 
and regulations are binding on the Board.  38 U.S.C.A. § 
7104(a).  As no exceptions to the controlling legal criteria 
have been provided in the Federal regulations, the Board has 
no authority to overturn or to disregard the very specific 
limitations provided for the award of Chapter 30 educational 
benefits.  38 U.S.C.A. § 7104(a); see also, Harvey v. Brown, 
6 Vet. App. 416 (1994).  Under the circumstances of this 
case, the Board is without authority to grant the benefit 
sought on appeal as it is precluded by law and, therefore, 
must deny the claim.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

	(CONTINUED ON NEXT PAGE)


ORDER

The claim for basic eligibility for educational assistance 
benefits under Chapter 30 is denied as a matter of law.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


